Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Receipt of Remarks/Amendments filed on 10/07/2020 is acknowledged. Claims 1-20 are currently pending. Claims 9, 11 and 19 have been amended. Claims 1-10 have been withdrawn. Accordingly, claims 11-20 are currently under examination.
Priority
This application claims priority from provisional application 62634166, filed 02/22/2018.

Election/Restrictions
Applicant’s election without traverse of invention II, claims 11-20, in the reply filed on 10/07/2020 is acknowledged.
Claim Objections
Claims 11 and 15-19 are objected to because of the following informalities: 
Claims 11 (c), 11 (d), 11 (e), 11 (f), and 15-19 recite Markush groupings in which the alternatives are separated by a semicolon (;). For example, claim 17 recites “group consisting of: suddenly; and gradually over a period of years”. The semicolon (;) after suddenly and before and should be changed to a comma (,). Claims 12 and 13 recite Markush groupings which are separated by a comma. The claims objected should recite the Markush groupings in a similar manner to claims 12 and 13.        
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-19 recite “The topical composition of claim 11”, which suggests that the claims are directed to a composition. However, independent claim 11 is directed to a method for alleviating pain and the recitation “The topical composition of claim 11” in claims 12-19 makes it indefinite whether the claims are directed to a topical composition or a method for alleviating pain. A proper way of reciting the claims so that they are definite and clear would be similar to claim 20 which recites “The method of claim 11, wherein the composition comprises”. In the case of claim 20, the claim is directed to a method of claim 11 and claim 11 is also directed to a method and thus it is clear the claims are directed to a method for alleviating pain. 
Claim 16 recites “irregularities in the polyols pathway”. It is unclear what specific irregularities in the polyols pathway are associated with diabetic neuropathic pain. The instant specification also does not clearly state the irregularities in the polyols pathway that are associated with diabetic neuropathic pain and the examiners search does not suggest that the specific irregularities are commonly known in the art with respect to association with diabetic neuropathic pain. Claim 16 also recites “high glucose levels within cells”. It is unclear what level is considered “high” glucose level and is within the scope of 
Claim 17 recites diabetic neuropathic pain is a symptom that appeared over a time period selected from suddenly and gradually over a period of years. The recitation makes it unclear what exactly constitutes suddenly. Since the claim recites “symptom that appeared over a time period”, it is unclear whether suddenly incorporates a symptom that appeared over a few months because the alternative is over a period of years, or whether suddenly constitutes only symptoms that appeared over a much shorter period.  For example, six months, does not fall within the scope of suddenly or not encompassed by the recitation of claim 17.  The metes and bounds of the claim are not clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nervex (Vita Sciences, Nervex Neuropathy Pain Relief, Jan. 26, 2017) in view of Herschler (US 3,711,602; Jan. 16, 1973), Kim (WO 2008/048045 A1; Apr. 24, 2008), Cross (US 2016/0228409 A1; Aug. 11, 2016), Kosbab (US 2001/0031744 A1; Oct. 18, 2001) and Barr (US 2001/0011083 A1; Aug. 2, 2001). 
	Nervex teaches a neuropathic pain relief topical cream applied to the skin to work on supporting healthy nerve function. The reference teaches the cream composition comprises water, dimethyl sulfone (MSM), cholecalciferol (vitamin D3), panthenol (vitamin B5) and pyridoxine (vitamin B6) (see: entire document; Ingredients).  
	Nervex does not teach the formulation comprises dimethyl sulfoxide (DMSO). However, this deficiency is cured by Herschler.
	Herschler teaches compositions for topical application for enhancing tissue penetration of physiologically active agents with dimethyl sulfoxide (DMSO). It teaches the agents include neuropharmacologic agents and nutrients and the composition may be in the form of lotions and 
The teachings of Nervex and Herschler have been set forth above. The above references do not teach the formulation comprising natural polyamide such as the one recited in the instant claims. However, this deficiency is cured by Kim. 
Kim throughout the reference teaches silk protein-mimicking peptides and compositions for preventing or treating cranial neuropathies. The reference discloses the peptide which comprises glycine (Gly), alanine (Ala), serine (Ser), threonine (Thr) and aspartic acid (Asp), which reads on the polyamide recited in the instant claims (see: Title, Abstract, Claims).
   The teachings of Nervex, Herschler and Kim have been set forth above. The above references do not teach the formulation comprising beta-alanine or acetyl L-carnitine as recited in the instant claims. However, this deficiency is cured by Cross. 
Cross throughout the reference teaches compositions and method for treating pain, wherein the pain has a neuropathic source such as diabetic neuropathy (Para 0012, 0061 and claim 18). The reference discloses the composition used to treat the pain comprises acetyl-L-carnitine, beta alanine, vitamin B6 and alpha-lipoic acid. It further teaches the dose amount of acetyl-L-carnitine being 200 mg and beta-alanine is 50 mg (see: Table 1 and Claims).             
The teachings of Nervex, Herschler, Kim and Cross have been set forth above. The above references do not teach the formulation comprises ubiquinone (coenzyme Q10). The references also do not expressly teach the amount of vitamin D3, vitamin B5 and vitamin B6 comprised in the formulation. However, these deficiencies are cured by Kosbab. 
	Kosbab throughout the reference teaches compositions and methods for prevention and treatment of complications of diabetes mellitus. In particular, it teaches the invention provides formulations for topical application for relief of symptoms of neuropathy, including pain relief. (see: 
	The teachings of the above references have been set forth above. The above references do not teach the formulation comprises caffeine or allantoin as recited in the instant claims. The references also do not expressly teach the amount of water, MSM, allantoin and caffeine in the composition. However, these deficiencies are cured by Barr et al. 
	Barr throughout the reference teaches pain relieving compositions for the treatment of many types of discomforts, including neuropathy (Abstract). The reference discloses the composition comprises caffeine in the amount of 32.5 mg-65 mg (Example 5). It also discloses methyl sulfonyl methane (MSM) included in the formulations in the amount of 500mg – 3000mg (Example 5). Further, the reference discloses including water in a cream formulation at 48.29% by weight which overlaps the amount of water recited in the instant claims (see: Para 0064). Moreover, Barr also teaches the composition comprises anti-itch agent such as allantoin and methyl sulphonyl methane (see: claim 15). 
	With respect to claim 11, wherein the composition reduces pain by 50% within 3 to 5 days or virtually eliminates pain, the structure of the prior art method and composition is the same as the instantly claimed method and composition. Therefore, the prior art method and composition would necessarily yield the same amount of reduction in pain as the instantly claimed invention.
	With respect to claim 14, the claims are directed to a method for alleviating pain and claim 14 recitation “wherein the diabetic neuropathic pain is measured by the neuropathic pain scale” does not 
	With respect to claim 17, the above references do not expressly state whether the neuropathic pain occurs suddenly or over a period of years. However the scope of the claim incorporates sudden and gradual pain and as discussed above, the above references do teach the formulations used to treat diabetic neuropathic pain which could be either sudden or gradual and thus reads on instant claim 17. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nervex to incorporate the teachings of Herschler, Kim, Cross, Kosbab and Barr and incorporate dimethyl sulfoxide (DMSO) in the formulation as taught by Herschler. One would have been motivated to do so because Herschler teaches DMSO in compositions for topical application enhances tissue penetration of physiologically active agent. Further, one would have had a reasonable expectation of success because Herschler teaches a topical formulation wherein the active agent include neuropharmacologic agents and nutrients and Nervex, as discussed above, also teaches a topical formulation with active agents which include different nutrients. Therefore, one skilled in the art would have been motivated to incorporate DMSO in the topical formulation to enhance the penetration of the active agents.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nervex to incorporate the teachings of Herschler, Kim, Cross, Kosbab and Barr and incorporate the silk protein-mimicking peptides into the formulation as taught by Kim. One would have been motivated to do so because, similar to the teachings of Nervex, the composition comprising the silk protein mimicking peptides as taught by Kim is also directed to treating neuropathy. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. With respect to the amount of the polyamide recited in the instant claims, even though the reference does not expressly teach a specific amount, it would have been obvious to one skilled in the art to incorporate an amount which would be optimal based on the level of pain or type of neuropathic pain. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nervex to incorporate the teachings of Herschler, Kim, Cross, Kosbab and Barr and include beta-alanine and acetyl L-carnitine in the composition as taught by Cross. One would have been motivated to do so because, similar to the teachings of Nervex, Cross’s composition is also directed towards the treatment of neuropathic pain and therefore it would have been obvious to include these elements to mitigate neuropathic pain since they were known in the art to be useful for treating neuropathic pain. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. Further, with respect to the amount of beta-alanine and acetyl L-carnitine, Cross teaches the dose amount, as discussed supra, of each component. Even though it does not expressly teach a percentage amount based on weight of the composition, Cross teaches a starting amount of dose to include and it would have been obvious to one skilled in the art to optimize the amount of dose to include in the formulation based on the level of pain and type of neuropathic In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nervex to incorporate the teachings of Herschler, Kim, Cross, Kosbab and Barr and include ubiquinone (coenzyme Q10) in formulation and include the amounts of vitamin D3, vitamin B5 and vitamin B6 as taught by Kosbab. One would have been motivated to do so because Kosbab also teaches that its invention provides formulations for topical application for relief of symptoms of neuropathy, including pain relief and thus it would have been obvious to include these elements in the amounts taught to mitigate neuropathic pain since they were known in the art to be useful for treating neuropathic pain. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. Further, with respect to the amounts of coenzyme Q10, vitamin D3, vitamin B5 and vitamin B6, Kosbab teaches a range of dose amount, as discussed supra, of each component. Even though it does not expressly teach a percentage amount based on weight of the composition, Kosbab teaches a range of dose amount to include and it would have been obvious to one skilled in the art to optimize the amount of dose to include in the formulation based on the level of pain and type of neuropathic pain being treated. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. 

From the combined teachings of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.   

Claims 11-12, 13 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nervex (Vita Sciences, Nervex Neuropathy Pain Relief, Jan. 26, 2017) in view of Herschler (US 3,711,602; Jan. 16, 1973), Kim (WO 2008/048045 A1; Apr. 24, 2008), Cross (US 2016/0228409 A1; Aug. 11, 2016), Kosbab (US 2001/0031744 A1; Oct. 18, 2001) and Barr (US 2001/0011083 A1; Aug. 2, 2001) as applied to claims 11-12 and 14-20 above and further in view of Wagner (Pain Management, 2012, Vol. 2, No. 3, 239-250).
The teachings of the above references have been set forth above.
The above references do not expressly teach wherein the composition used for treating neuropathic pain is supported on a matrix such as transdermal patch as recited in instant claim 13. However, this deficiency is cured by Wagner.
Wagner teaches a formulation in the form of a patch comprising capsaicin 8% for peripheral neuropathic pain. Wagner discloses that in controlled clinical trials, the capsaicin 8% patch provided relief for up to 3 months with a single application (see: Pg. 20, Summary and The capsaicin 8% patch).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Wagner and prepare the formulation in the form of a patch as taught by Wagner. One would have been motivated to do so because Wagner teaches that just a single application of the patch allowed pain relief for up to 3 months. Further, Nervex also teaches the neuropathic pain relief cream comprises capsaicin and thus both Nervex and the Wagner comprise similar component and directed towards the treatment of neuropathic pain and therefore one of ordinary skill in the art would have had a reasonable expectation of success of yielding similar results with a formulation in the form of a patch.  
From the combined teachings of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Hagen (Skin penetration and tissue permeation after topical administration of diclofenac, Current Medical Research and Opinion, 33:9, 1623-1634) teaches the use of DMSO as a penetration enhancer in a topical administration of diclofenac for treating pain. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616